Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6 and 8 is/are rejected under 35 U.S.C. 103 as obvious over Hungarian Patent HU 0700413 (machine translation provided) in view of Allen (US 2013/0117993).
Hungarian Patent ‘413 taught that it was known to insert a cable in a conduit which included the steps of providing a fabric material, positioning the fabric material around the cable (the wire was disposed and arranged within the fabric tube therein) where the ends of the fabric tube were attached together to form a wing via adhesive or ultrasonic bonding of the fabric at the flange (wing), see Figure 2. The reference to Hungarian Patent ‘413 taught that the fabric encased the cable. The wire or cable was positioned within the fabric sleeve in Hungarian Patent ‘413 (and thus the cable was capable of sliding relative to the fabric sleeve). The wrapped cable is then fed into the conduit (after the sleeve was disposed about and encased the cable). The reference suggested that the coefficient of friction of the fabric sleeve was less than that of the cable (to facilitate the cable to be more easily inserted into the conduit), see page 2, lines 1-7 of the machine translation as well as page 5, lines 19-24. The reference did not expressly state that the coefficient of friction of the fabric was less than that of the exterior of the cable, however it would have been obvious that this must be the situation given that the sleeve allowed the signal cables to be more easily inserted and removed from the conduit without entanglement and engaging the cables already present in the conduit.  The reference to Hungarian Patent ‘413 did not teach that the fabric was disposed about the cable and the ends of the fabric secured together to form the fabric sleeve directly on the cable. Note that in Hungarian Patent ‘413 taught that the cables 1 were disposed within the fabric sleeve 10 which was then inserted into a conduit 3. With specific reference to Figure 2, the fabric sleeve was formed from a single fabric sheet of material which had its edges united via adhesive or ultrasonic welding at 23 where the ends formed a flange, see the wing formed by the edges 11a and 11b. 
Allen taught that it was known to take a fabric which was to be formed into a sleeve for the cable and fold the same about the cable where the fabric covered sleeves were disposed and fed into a conduit. The reference taught that the formation of the sleeve could be applied to the cable in the field where the cable was to be inserted into the conduit and this was provided for by folding the fabric about the cable and securing the ends of the fabric together (with adhesive or Velcro for example), see Figure 1, paragraphs [0035]- [0036] for example. Note that in Allen the protective textile sleeve was folded about the cable and the ends at 14 and 15 are attached together. It would have been obvious to one of ordinary skill in the art at the time the invention was made to  provide for the application of the fabric to enclose the cable at the site (or at the manufacturing facility) where the cable was to be disposed in the conduit wherein such assembly included folding the fabric about the cable and securing the ends of the fabric together in accordance with the processing suggested by Allen wherein the fabric was provided with a lower coefficient of friction than the cable it was covering and the attached ends of the fabric formed a wind (or flange) as taught by Hungarian Patent ‘413.
With respect to claim 3, the references clearly suggested that one would have folded the fabric material about the cable. Regarding claim 4, the reference to Hungarian Patent taught that one skilled in the art would have formed a wing extending outward from the cable which was formed by the uniting of the ends of the fabric at 11a, 11b. the reference to Hungarian Patent ‘413 taught the use of layers of fabric material being opposed and attached to each other where the layers of fabric were provided by folding a single sheet of material (see claim 8). With respect to claim 6 at least one wing was provided where the edges were secured together at 11a, 11b. 
Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with Lodde (US 2002/0053392).
The references as set forth above suggested that the protective textile was applied about the cable by folding a single sheet and forming a wing where the edges were secured together, but did not express that it was known to employ two fabric which were secured to each other at the edges therein (wherein two wings were formed where the fabrics were attached together). The reference to Lodde taught that it was known at the time the invention was made to provide a protective sleeve for a cable by either wrapping a single sheet of textile about the cable and securing the ends to form a single wing (Figure 1) or alternatively two fabric layers were provided and the ends joined together to form two wings (Figure 2) when providing a textile covering for the cable. Clearly rather than use of a single fabric with the ends joined to form a single wing for the fabric covering of the cable, it would have been understood to alternatively use two layers of fabric which were attached together at their ends to form two wings for the textile cable covering as expressed was known by Lodde in the process and system for providing a fabric covering for a cable when covering a cable for introduction into a conduit as taught above in paragraph 3. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746